number release date id office uilc cca_2011032411482037 ---------- from ------------------- sent thursday date am to --------------- cc ----------- subject re question under sec_6227 a taxpayer may file a request for administrative adjust resulting in a refund within three years of the date the partnership return is filed a form 872-p will extend the period for fling such a request under sec_6227 the government may agree to such an extension even if the taxpayer is not under audit there is no unconditional right of the taxpayer to enter into a form 872-p so the government could decline to agree to an extension if the agreement is restricted to one issue we will not be able to assess tax related to other issues sec_6227 does not address whether a right to file an aar is limited to the items for which an extension is secured but that would be the most obvious interpretation
